DETAILED ACTION
In Applicant’s Response filed 2/28/22, Applicant has added new claims 20-24. Currently, claims 1-24 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B, drawn to claims 1-14 and 20-24 in the reply filed on 2/28/22 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/22.

Specification
The abstract of the disclosure is objected to because of the following informalities:  
Lines 5-6 should be amended to recite: “A sling apparatus…. which includes a garment…” for improved clarity.
In line 9, the word “may” should be deleted for improved clarity.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 5, 6, 11-12 and 13 are objected to because of the following informalities requiring appropriate correction:
In claim 2, line 2: “including” should be “include”.
In claim 2 line 3: “is” should be deleted.
In claim 5 line 2: “comprising” should be “comprises”.
In claim 5 line 5: the comma (“,”) at the end of the sentence should be replaced with a period (“.”) (i.e. the claim should end with a period).
	In claim 6 line 3: “the two positions” should be “the at least two positions”.
In claim 11 line 1: “the cuffs” should be “the plurality of cuffs”.
In claim 11 line 6:”the arm portion” should be amended to recite “the portion”.
In claim 12 lines 1-2: “the cuff mounts” should be “the plurality of cuff mounts”.
In claim 12 line 5: “the cuffs” should be “the plurality of cuffs”.
In claim 13 line 5: “the nub of a said cuff” should be amended to recite “a nub of a cuff”.
	In claim 13 line 8: “a said cuff” should be “said cuff”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “relatively” in claim 5 is a relative term which renders the claim indefinite. The phrases “relatively closer” and “relatively further away” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the use of term “relatively” in lines 3 and 4 of claim 5 renders the claim indefinite.
Claim 7 recites the limitation "the cinching straps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the cinching straps" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the upper cinching strap" in in lines 2-3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lower cinching strap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the upper cinching straps" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemmon et al (US 2016/0256311).
With respect to claim 1, Lemmon discloses a sling apparatus for supporting an arm of a person with respect to a torso of the person (para [0002]; shoulder brace includes an arm cradle device 330 including an arm shell which is interpreted as being a “sling”; configured to be used in conjunction with a wedge and waist belt for supporting the arm with respect to the torso – see para [0113-0114]), the arm including an upper arm portion and a lower arm portion (inherent anatomical features of the human arm), the sling apparatus comprising:
a garment (see garment 300, Fig 7) configured to be worn on the torso of the person (garment portion 310 is configured to be worn around the waist on the torso, para [(0097]), the garment having a front for positioning adjacent to a front of the torso (one side of belt 310

between the front and back for positioning adjacent to a side of the torso (320 is positioned on the left side of belt 310, Fig 7), the garment having at least one arm opening in the at least one lateral side for receiving the arm of the person (see openings in portion 330, Fig 7; see fasteners 334 to receive the arm, Fig 12A, para [0106]); and
arm support elements (see arm support elements 334a and 334b, Fig 12B) mounted on the garment (see supports 334 mounted on portion 330 of the garment, Fig 12A) and being configured to support the arm of the person wearing the garment in at least two positions
with respect to the torso (the cuffs 334a and 334b can support the arm in multiple positions, para [0107]-[0109)); 
wherein the at least two positions include a first position of the arm having the elbow extended with a shoulder associated with the arm of the person being in a neutral rotation orientation (a hinge at the elbow can be unlocked so the elbow can extend straight in forearm cuff 334b, para [0109]; see abduction positioning device 320, Fig 7; the abduction positioning device 320 can support the shoulder in a neutral orientation, para [(0102]) and a second position of the arm with the elbow flexed and the shoulder associated with the arm being in an
adducted, internal rotation position (the elbow can be flexed 90 degrees in forearm cuff 334b, para [0109]; see abduction positioning device 320, Fig 7; the abduction positioning device 320 can support the shoulder in an adducted, internal rotation position, para (0102)).
claim 2, Lemmon discloses the invention as claimed (see rejection of claim 1) and also discloses that the at least two positions include a third position of the arm having the upper arm portion constrained in a position adjacent to the torso and wherein the lower arm portion is unconstrained (a third position can be with the forearm cuff 334b removed so the lower arm portion is unconstrained, para [0109)).
With respect to claim 3, Lemmon discloses the invention as claimed (see rejection of claim 1) and also discloses a garment cinching assembly (see cinching assembly comprising unlabeled panel on 310, 320, and 330, Fig 7; see panel 314, Fig 9) mounted on the garment (see panel 314 mounted on belt portion 310, Fig 8) and being configured to cinch the garment against the torso of a person (314 inner and outer panels are brought together to cinch the belt against the torso, para [0100)).
	With respect to claim 6, Lemmon discloses the invention as claimed (see rejection of claim 3) and also discloses that the arm support elements include a plurality of cuffs (see biceps cuff 334a and forearm cuff 334b, Fig 128) for receiving portions of the arm of the person to support the arm in each of the two positions (cuffs 334a and 334b receive portions of the arm to support the arm, para [0107]) and a plurality of cuff mounts (shell portion 330 includes Velcro to mount the cuffs, para [(0106]) supported on the garment cinching assembly (Velcro is on shell portion 330 of the cinching assembly, para [0106]) and configured to mount the cuffs on the garment cinching assembly (Velcro on the shell portion is configured to mount cuffs 334,
para (0106)).
	With respect to claim 9, Lemmon discloses the invention as claimed (see rejection of claim 6) and also discloses that the plurality of cuffs includes an upper arm cuff (see upper .

Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (US 6453904).
With respect to claim 1, Wilson discloses a sling apparatus for supporting an arm of a person with respect to a torso of the person (abstract; fig 4), the arm including an upper arm portion and a lower arm portion (inherent anatomical features of the human arm), the sling apparatus comprising:
a garment (see garment 10, Fig 1) configured to be worn on the torso of the person (see garment on the torso, Fig 5), the garment having a front for positioning adjacent to a front of the torso (see front 12, Fig 1), a back for positioning adjacent to a back of the torso (see back 30, Fig 1), and at least one lateral side extending between the front and back for positioning adjacent to a side of the torso (see left and right sides of 10, Fig 1), the garment having at least one arm opening in the at least one lateral side for receiving the arm of the person (the sides of the garment are open for the arms to extend through, col 3, In 9-15); and 
arm support elements (see arm supports 42, Fig 1) mounted on the garment (see arms supports 42 that mount on patches 48 on the garment, Fig 1, col 3, In 59-65) and being configured to support the arm of the person wearing the garment in at least two positions with 
wherein the at least two positions include a first position of the arm having the elbow extended with a shoulder associated with the arm of the person being in a neutral rotation orientation (the left strap 42 could be rotated clockwise 90 degrees to receive the upper arm to hold the arm with the elbow extended and the shoulder in a neutral position, Fig 5) and a second position of the arm with the elbow flexed and the shoulder associated with the arm being in an adducted, internal rotation position (the straps 42 are configured to support the arm with the elbow flexed and shoulder in an adducted, internal rotation position, Fig 5).
With respect to claim 3, Wilson discloses the invention as claimed (see rejection of claim 1) and also discloses a garment cinching assembly (see strips 22 on the front of the garment, Fig 1, see strips 40 on the back of the garment, Fig 2) mounted on the garment (strips 22 and 40 are attached to the garment, col 3, In 16-19 and In 25-27) and being configured to cinch the garment against the torso of a person (strips 22 and 40 are configured to have a hook and loop fastening mechanism to cinch the garment against the torso, col 3, In 30-36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 6453904) in view of Schmidt (US 941277).
With respect to claim 4, Wilson discloses the invention as claimed (see rejection of claim 3) and also discloses that the garment includes a torso opening formed by a lower edge of the
garment (see torso opening formed by lower edge 18, Fig 5), but Wilson does not explicitly disclose that the garment cinching assembly comprises at least one garment cinching strap extending about the garment in an orientation substantially parallel to the lower edge of the garment and having an adjustable effective circumferential length to permit cinching of the cinching strap on the garment to press the garment against the torso of the person.

(see how straps D extend horizontally and substantially parallel to the lower bottom edge of the vest, Fig 1) and having an adjustable effective circumferential length to permit cinching of the cinching strap on the garment to press the garment against the torso of the person (the straps can be drawn back and forth and buckles adjusted to adjust the circumferential length of the straps, col 3, In 29-32). Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the garment cinching assembly of Wilson to comprise a cinching strap as taught by Schmidt in order to better adjust the vest to fit the user.
With respect to claim 5, Wilson in view of Schmidt discloses the invention substantially as claimed (see rejection of claim 4) and Schmidt teaches the at least one garment cinching strap comprising a lower cinching strap (see lower strap D, Fig 1) positioned relatively closer to the lower edge of the garment forming the torso opening (see how lower strap D is closer to the bottom edge of the vest, Fig 1) and an upper cinching strap (see upper strap D, Fig 1) positioned relatively further away from the lower edge of the garment (see how upper strap D is further from the bottom edge of the vest, Fig 1). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the cinching assembly of Wilson to include upper and lower cinching straps configured as taught in Schmidt in order to permit further adjustment of the vest in targeted regions.
claim 6, Wilson discloses the invention as claimed (see rejection of claim 3) and also discloses that the arm support elements include a plurality of cuffs (see left and right cuffs 42, Fig 5) for receiving portions of the arm of the person to support the arm in each of the two positions (cuffs 42 can be adjusted to support the arm in multiple positions, Fig 5) but Wilson does not explicitly teach a plurality of cuff mounts supported on the garment cinching assembly and configured to mount the cuffs on the garment cinching assembly. Wilson further teaches that the cinching assembly extends around the side of the garment (see cinching portion 20 on the side of the front of the vest 12, Fig 1; see cinching portion 40 on the side of the back of the vest 30, Fig 2) and that the cuff mounts are configured to mount the cuffs on the front of the garment just below the arm pit (see Velcro cuff mounts 48 mounted on the front of the garment just below the arm pit, Fig 5).
Schmidt further teaches a vest (see vest, Fig 1, "vest" - col 1, In 29) comprising a garment cinching strap just below the arm pit (see upper strap D just below the arm opening, Fig 1, straps D, col 2, In 59) extending fully about the garment (straps D extend fully around the front of the vest, Fig 1) in order to better adjust the vest to fit the user (the straps can be drawn back and forth and buckles adjusted to adjust the circumferential length of the straps, col 3, In 29-32).
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the garment cinching assembly of Wilson to comprise a cinching strap that extends around the garment just below the arm opening as taught by Schmidt in order to provide a more adjustable vest, and to then mount the cuff 
With respect to claim 7, Wilson in view of Schmidt discloses the invention substantially as claimed (see rejection of claim 6) and Schmidt teaches that each cuff mount of the plurality of cuff mounts is mounted on a cinching strap (see box VIII) of the garment cinching assembly (left and right Velcro cuff mounts can be mounted on the upper strap D to provide arm cuffs to support the arm, Fig 1). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have mounted the cuff mounts of Wilson on one of the cinching straps as taught by Schmidt in order to enable the position of the cuff mounts to be adjusted with adjustment of the cinching assembly.
With respect to claim 10, Wilson in view of Schmidt discloses the invention substantially as claimed (see rejection of claim 6) and Wilson also discloses an upper cuff mount (see left cuff mount 48, Fig 5) and a forward cuff mount (see right cuff mount 48, Fig 5) and Schmidt teaches that each cuff mount of the plurality of cuff mounts is mounted on a cinching strap (as discussed in the rejection of claim 7) Wilson does not, however, disclose a lower cuff mount supported on a lower cinching strap. Schmidt, however, teaches that the vest includes a lower cinching strap (see lower strap D, Fig 1). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Wilson in view of Schmidt to include an additional cuff mount as a lower cuff mount since mere duplication of the essential working parts of a device involves only routine skill in the art. Additionally, it also would have been obvious to provide the additional cuff mount as a lower cuff mount supported on a lower cinching strap like the lower cinch strap of Schmidt in order to .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 6453904) in view of Schmidt (US 941277) and further in view of Barnes et al (US 2011/0005525).
With respect to claim 8, Wilson in view of Schmidt discloses the invention substantially as claimed (see rejection of claim 7) but does not disclose that each cuff mount of the plurality of cuff mounts is adjustably positionable along one of the cinching straps.
Wilson teaches that the cuff mount includes a hook and loop fastening material (the retainer patch 48 includes a hook and loop fastening material, col 3, In 66-67), and where the cuffs are laterally spaced apart (col 3, In 48-49) to support the arm at a desired inclination (col 4, In 20-22).
Barnes teaches a garment to support the arm (see therapeutic garment 1, Fig 9, para [0052]) comprising a belt (see waist belt 5, Fig 9), a cuff (see cuff 10, Fig 9) and cuff mount (see patch 30 with buttons 35, Fig 9), where the position of the cuff mount is adjustable along a length of the garment (patch 30 can be positioned on different locations on waist belt 5 and the buttons 35 allow the cuff to be releasably mounted to different areas of the patch, para [0052]) in order mount the cuff on different locations to provide different therapeutic functions. Accordingly, it would have been obvious to a one having ordinary skill in the art before the effective filing date of the invention to modify the cuff mounts on the device of Wilson in view .

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 6453904) in view of Schmidt (US 941277) and further in view of Krenzel (US 9668902).
With respect to claim 11, Wilson in view of Schmidt discloses the invention substantially as claimed (see rejection of claim 6) and Wilson also discloses that each of the cuffs comprises: a sleeve configured to receive a portion of the arm of the user (cuffs 42 provide a sleeve opening to receive the arm, Fig 5). Wilson does not, however, explicitly discloses a band extended about the sleeve, the band having an adjustable effective circumferential length to permit constriction of the band and the sleeve about the arm portion of the arm of the person; and a slider receiving a portion of the band, the slider having a nub.
Krenzel teaches a therapeutic garment (see garment 202, Fig 9) comprising a waist belt (see belt 226, Fig 9) with a cuff mount (see cuff mount 400, Fig 11) for a cuff (see cuff 518, Fig 10), where the cuff comprises a sleeve (the cuff can be adjustable as shown in Fig 7, col 11, In 34-37; see detailed sleeve portion 18, Fig 7) configured to receive a portion of the arm (see how sleeve 18 receives the forearm 54, Fig 7), a band (see band straps 82 and 86, Fig 7) extended about the sleeve (see how band straps 82 and 86 extend about the upper portion of sleeve 18, Fig 7) and having an adjustable circumferential length (the lengths of straps 82 and 86 can be adjusted, col 10, In 50-53), and a slider (see upper unlabeled buckle, Fig 7; hook and loop attachment member, col 10, In 54-56) receiving a portion of the band (the buckle receives the straps 82 and 86, Fig 7, col 10, In 54-56) and having a nub (see nub 550, Fig 12) to mount to the 
With respect to claim 12, Wilson in view of Schmidt discloses the invention substantially as claimed (see rejection of claim 6) but does not disclose that each of the cuff mounts comprises:
a housing mounted on a cinching strap of the garment cinching assembly, the housing having an aperture for receiving a portion of a nub of one of the cuffs; and
a latching mechanism mounted on the housing and being configured to engage a said nub extending through the aperture in the housing.
Krenzel teaches a therapeutic garment (see garment device with belt 626 and hip pads 618, Fig 18) comprising a waist belt (see belt 626, Fig 18) with a cuff mount (see cuff mount 604, Fig 18) for a cuff (see cuff 600 with nub 650, Fig 18), the cuff mount comprising a
housing (see housing 604, Fig 22) having an aperture (see aperture 619 in receiver 612, Fig 22) for receiving a portion of a nub of the cuff (see how aperture 619 is configured to receive a nub 650 of cuff 600, Fig 22, col 15, In 13-14), and a latching mechanism (a locking mechanism 800 is used with receiver 612, Fig 22, col 15, In 5) configured to engage the nub (ball 804 moves to 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the cuff mount of the device of Wilson in view of Schmidt to comprise a housing with an aperture and a latching mechanism as taught by Krenzel in order to more securely but still easily releasably couple to the cuff.
With respect to claim 13, Wilson in view of Schmidt and further in view of Krenzel discloses the invention substantially as claimed (see rejection of claim 12) and Krenzel further teaches that the latching mechanism comprises a latch member (see latch member 804, Fig 22) mounted on the housing (see latch member 804 mounted on housing portion 612, Fig 22), the latch member being movable with respect to the housing between a latch position (see how 804 can move towards cavity 619 to latch the nub 650 of the cuff, Fig 22) and a release position (see how 804 can move away from cavity 619 to release the nub 650 of the cuff, Fig 22), the latch position being characterized by the latch member being configured to engage the nub of a said cuff inserted into the aperture of the housing and resist removal of the nub from the housing (latch member 804 moves towards nub 650 to help prevent removal, col 15, In 23-24), the release position being characterized by the latch member permitting removal of the nub of a said cuff from the aperture of the housing (latch member 804 can move to an open position to expose cavity 619 so nub 650 can be removed, col 15, In 12-13). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Wilson in view of Schmidt and further in view of Krenzel to include a latching mechanism configured as taught by Krenzel in order to permit selective 
With respect to claim 14, Wilson in view of Schmidt and further in view of Krenzel discloses the invention substantially as claimed (see rejection of claim 13) and Krenzel further teaches that the latching mechanism comprises a biasing element (see biasing arm 808, Fig 22) configured to bias the latch member toward the latch position (arm 808 is spring-like to bias the latch member 804 toward receiver 612 to prevent removal of nub 650, col 15, In 20-24). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Wilson in view of Schmidt and further in view of Krenzel to include a latching mechanism having a biasing element as taught by Krenzel in order to maintain the latch in the latched position and prevent inadvertent or accidental release.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al (US 2016/0256311).
With respect to claim 20, Lemmon discloses a sling apparatus for supporting an arm of a person with respect to a torso of the person (para [0002]; shoulder brace includes an arm cradle device 330 including an arm shell which is interpreted as being a “sling”; configured to be used in conjunction with a wedge and waist belt for supporting the arm with respect to the torso – see para [0113-0114]), the arm including an upper arm portion and a lower arm portion (inherent anatomical features of the human arm), the sling apparatus comprising:

is a front and is positioned on the front of the waist, para (0097}), a back for positioning adjacent to a back of the torso (one side of belt 310 is a back and is positioned on the back of the waist, para (0097]), and at least one lateral side (see side portion 320, Fig 7) extending
between the front and back for positioning adjacent to a side of the torso (320 is positioned on the left side of belt 310, Fig 7), the garment having at least one arm opening in the at least one lateral side for receiving the arm of the person (see openings in portion 330, Fig 7; see fasteners 334 to receive the arm, Fig 12A, para [0106]); and
arm support elements (see arm support elements 334a and 334b, Fig 12B) including a first arm support element (see upper biceps cuff 334a, Fig 12B) for receiving the upper arm portion of the arm of the person (cuff 334a is for receiving the biceps, para (0107]) and a second arm support element (see lower forearm cuff 334b, Fig 12B) for receiving the lower arm portion of the arm of the person (cuff 334b is for receiving the forearm, para [0108});
wherein the first arm support element (334a) is configured to be secured to the at least one lateral side of the garment (see supports 334 mounted on portion 330 of the garment, Fig 12A; 320 and 330 are positioned on the left side of belt 310 as shown in Fig 7) to immobilize the upper arm portion of the arm of the person in a position adjacent to the side of the torso of the person (since 320 and 330 are positioned on the left side of the belt 310, it is inherent that the device will be positioned on the left side of the torso during use and thereby is capable of 
wherein the second arm support element (334b) is configured to be secured to the at least one lateral side of the garment (see supports 334 mounted on portion 330 of the garment, Fig 12A; 320 and 330 are positioned on the left side of belt 310 as shown in Fig 7) to immobilize the lower arm portion of the arm of the person in a position adjacent to the side of the torso of the person (since 320 and 330 are positioned on the left side of the belt 310, it is inherent that the device will be positioned on the left side of the torso during use and is thereby capable of supporting the lower portion of the left arm in support 334b against the left side of the torso; see also para [0107]-[0109]) in a first position of the arm having the elbow extended with a shoulder associated with the arm of the person being in a neutral rotation orientation (a hinge at the elbow can be unlocked so the elbow can extend straight in forearm cuff 334b, para [0109]; see abduction positioning device 320, Fig 7; the abduction positioning device 320 can support the shoulder in a neutral orientation, para [(0102]); and 
wherein the second arm support element (334b) is configured to be secured in a second position of the arm with the elbow flexed and the shoulder associated with the arm being in an adducted, internal rotation position (the elbow can be flexed 90 degrees in forearm cuff 334b, para [0109]; see abduction positioning device 320, Fig 7; the abduction positioning device 320 can support the shoulder in an adducted, internal rotation position, para (0102)).
	Lemmon does not, however, explicitly disclose in the embodiment shown in figure 7 that the second arm support element is configured to be secured to the front of the garment to immobilize the lower arm portion of the arm in a position adjacent to the front of the torso. 
With respect to claim 21, Lemmon discloses the invention substantially as claimed (see rejection of claim 20) and also discloses that each of the arm support elements includes a cuff (see biceps cuff 334a and forearm cuff 334b, Fig 128) for receiving a portion of the arm of the person (cuffs 334a and 334b receive portions of the arm to support the arm, para [0107]) and at least one cuff mount (shell portion 330 includes Velcro to mount the cuffs, para [(0106]) supported on the garment (Velcro is on shell portion 330, para [0106]) and configured to mount the cuffs on the garment (Velcro on the shell portion is configured to mount cuffs 334, para (0106)).
	With respect to claim 22, Lemmon discloses the invention substantially as claimed (see rejection of claim 21) and also discloses that the first arm support element includes an upper arm cuff (see upper biceps cuff 334a, Fig 12B) for receiving the upper arm portion of the arm of the person (cuff 334a is for receiving the biceps, para (0107]) and wherein the second arm support element includes a lower arm cuff (see lower forearm cuff 334b, Fig 12B) for receiving .

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon et al (US 2016/0256311) in view of Stevens (US 3515131) and further in view of Barnes et al (US 2011/0005525). 
With respect to claims 23-24, Lemmon discloses the invention substantially as claimed (see rejection of claim 21) but does not disclose an upper cuff mount supported on the garment adjacent to the at least one lateral side of the garment wherein the upper arm cuff is removably mounted on the upper cuff mount of the first arm support element and a forward cuff mount supported on the garment adjacent to the front of the garment, the lower arm cuff being removably mountable on the forward cuff mount.
Stevens, however, teaches an upper arm cuff 16 that is removably secured to a garment adjacent to a lateral side of the garment (via cooperation between elements 32 on the garment and 33 on the cuff) as shown in figures 4-6 and a lower arm cuff 24 that is removably mountable on a forward cuff mount (via cooperation between elements 32 on the garment and 33 on the cuff) located on the front of the garment as shown in figures 4-6. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the cuff mounts of Lemmon to include an upper cuff mount supported on the garment adjacent to the at least one lateral side of the garment wherein the upper arm cuff is removably mounted on the upper cuff mount of the first arm support element and a forward cuff mount supported on the garment adjacent to the front of the garment, the lower arm cuff 
Lemmon also does not disclose a lower cuff mount supported on the garment adjacent to the at least one lateral side of the garment, the lower arm cuff being removably mountable on the lower cuff mount.
Barnes teaches a garment to support the arm (see therapeutic garment 1, Fig 9, para [0052]) comprising a belt (see waist belt 5, Fig 9), a cuff (see cuff 10, Fig 9) and cuff mount (see patch 30 with buttons 35, Fig 9), where the position of the cuff mount is adjustable along a length of the garment (patch 30 can be positioned on different locations on waist belt 5 and the buttons 35 allow the cuff to be releasably mounted to different areas of the patch, para [0052]) in order mount the cuff on different locations to provide different therapeutic functions wherein, specifically, the cuff mount is configured to permit removable attachment of a lower arm cuff 10 adjacent to a lateral side of the garment as shown in figure 2A. Accordingly, it would have been obvious to a one having ordinary skill in the art before the effective filing date of the invention to modify the cuff mounts on the device of Lemmon to include a lower cuff mount supported on the garment adjacent to the at least one lateral side of the garment wherein the lower arm cuff is removably mountable on the lower cuff mount as taught by Barnes in order to provide different therapeutic positions for the arm.

Double Patenting
Claims 1-2 of this application are patentably indistinct from claims 1-2 of Application No. 17023841. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of copending Application No. 17023841 (reference application) because the claims are patentably indistinct as discussed above. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.